Case 3:17-cv-01765-CSH Document 61-1 Filed 07/31/20 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Stanley Works Israel LTD. f/k/a Zag Industries,
LTD.

Plaintiff,
Case No. 3:17-cv-01765-CSH
VS.

500 Group, Inc. and Paolo Tiramani,

Defendants.

 

AFFIDAVIT OF PAOLO TIRAMANI

Paolo Tiramani, being duly sworn, hereby deposes and says as follows:

l. [ am over the age of eighteen years, and believe in the obligations of an oath.

2. I make this Affidavit based on my personal knowledge of and involvement in the
matters set forth herein.

3. I am the President and sole shareholder of the Defendant, 500 Group, Inc. (“500
Group”), which is an intellectual property, product development and investment company.

4, I founded and incorporated 500 Group in July 1986 as a New York Corporation,
with a small office in New York City until approximately!1990. Thereafter, 500 Group operated
out of temporary rented workspaces in Greenwich, Connecticut and Stamford, Connecticut until
early February 2017 when 500 Group ceased any regular use of the rented workspaces in
Connecticut. 500 Group also opened a small office in Nashua, New Hampshire in January 2016,
which was closed in early February 2017. From early February 2017 until the present 500 Group’s
headquarters and sole office space has been and continues to be located in Las Vegas, Nevada. I

have been a resident of Las Vegas, Nevada February 2017.
Case 3:17-cv-01765-CSH Document 61-1 Filed 07/31/20 Page 2 of 8

5. 500 Group registered as a foreign corporation doing business in Nevada on
February 8, 2017. A copy of this registration is attached hereto as Exhibit A. Although 500 Group
maintained the ability to use the temporary rented workspaces in Connecticut after moving the
operations to Las Vegas and opening the Las Vegas office, no significant business was conducted
in Connecticut after early February of 2017.

6. Among numerous other inventions and products, 500 Group developed and
patented Rolling Workshop systems, which were adaptable to a number of mobile tool storage and
workshop products.

7. On May 14, 1997, 500 Group entered into a license agreement (the “1997 License
Agreement”) with the Plaintiff, Stanley Works Israel, Ltd. (“SWI”), an Israeli company formerly
known as ZAG Industries, Ltd., pursuant to which 500 Group licensed to SWI for a limited time
the rights to manufacture and distribute products subject to the Rolling Workshop patents (the
“Patents”) in exchange for monthly royalty payments.

8. On February 27, 2004, 500 Group and SWI entered into a second license agreement
(the “2004 License Agreement”) providing SWI the rights to manufacture and distribute products
subject to the Patents in exchange for monthly royalty payments.

9. Based on information provided to 500 Group that that Israeli law made the royalty
payments taxable to 500 Group, 500 Group permitted SWI to withheld fifteen percent of each
royalty payment to satisfy this tax obligation to the Israeli government.

10. Subsequent to the execution of the 2004 License Agreement a dispute arose
between 500 Group and SWI due to SWI’s failure to pay royalties for certain products required by
the 1997 License Agreement, and SWI’s failure to label licensed products that were produced

under license from 500 Group as required.
Case 3:17-cv-01765-CSH Document 61-1 Filed 07/31/20 Page 3 of 8

11. After 500 Group threatened to initiate legal action against SWI, in January of 2007
the parties entered into a letter agreement (the “2007 Letter Agreement”) to settle the dispute. A
copy of the 2006 Letter Agreement is attached hereto as Exhibit B.

12. Pursuant to the 2007 Letter Agreement, among other things, SWI agreed to pay 500
Group a lump sum payment of $790,000 to cover prior unpaid royalties under the 1997 License
Agreement through March 31, 2006. Although the lump sum payment was in the nature of a
settlement payment, because that payment was for unpaid past royalties, the 2007 letter
Agreement expressly provided that the $790,000 payment would be “less applicable Israeli
withholding tax.”

13. The 2007 Letter Agreement also reconfirmed the 1997 License Agreement and
provided that SWI would pay a two percent royalty on designated products for all sales made after
April 1, 2006.

14. Despite the settlement reached between the parties pursuant to the 2007 Letter
Agreement, SWI continued to violate the 1997 License Agreement, the 2007 Letter Agreement
and other legal rights of 500 Group by, among other things, failure to pay royalties for licensed
products, failure to mark Products with the 500 Group copyright notice, failure to submit Products
to 500 Group for quality control and approval, misappropriation of 500 Group's intellectual
property and designs and theft of trade secrets.

15. SWI’s violations caused 500 Group to demand arbitration (the “Arbitration”)
against SWI, which commenced in New York. SWI then filed a meritless counterclaim against
500 Group.

16. Rather than pursue the Arbitration to completion, the parties agreed to settle the

dispute by way of (1) 500 Group selling and permanently assigning all rights to the Patents to SWI
Case 3:17-cv-01765-CSH Document 61-1 Filed 07/31/20 Page 4 of 8

in exchange for a lump sum payment; (2) releasing each other from all claims, rights and
obligations under the 1997 License Agreement, the 2004 License Agreement, the 2007 Letter
Agreement, and the claims and counterclaim asserted in the Arbitration.

17. In order to detail and memorialize such a settlement the parties began negotiating
the terms of a written agreement beginning in late February 2017, after both 500 Group and |
relocated to Las Vegas, Nevada.

18. 500 Group ultimately agreed to a lump sum payment of $10,000,000 from SWI for
the sale and assignment of the Patents, with $9,000,000 being paid directly to 500 Group and
$1,000,000 paid to 500 Group’s outside attorney for legal fees incurred in connection with the
Arbitration.

19. | However, SWI insisted that a portion of the $10,000,000 purchase price for the
Patents, ultimately agreed to be $4,000,000, be deemed a fixed-fee payment for future royalties
over the next ten years. My understanding was that such a provision in the settlement agreement
(the “Settlement Agreement”) was merely a technicality that would provide some benefit to SWI,
but would not negatively affect 500 Group, including its right to receive the full $10,000,000 in
compensation for the sale of the Patents.

20. During the negotiations, SWI made no mention of any tax consequences to 500
Group or that any amount would be required to be withheld as was done with respect to the periodic
royalty payments under the prior agreements. The Settlement Agreement was intended to
effectuate a sale of the Patents, not a license, which is a limited right. The intent of the Settlement
Agreement was for 500 Group to transfer to SWI the full title to the Patents in exchange for the
$10,000,000 payment. I would have never agreed to a settlement for any amount less than the full

$10,000,000 that SWI agreed to pay for title to the Patents.
Case 3:17-cv-01765-CSH Document 61-1 Filed 07/31/20 Page 5 of 8

21. | My understanding is that after the parties agreed on the essential terms of the
Settlement Agreement, a copy of which is attached hereto as Exhibit C, the written agreement was
drafted by SWI’s legal counsel.

22, After the Settlement Agreement was drafted, it was signed on behalf of SWI on
March 28, 2017 by Michael Bartone, a Vice President of SWI. The Settlement Agreement was
then forwarded to me for execution on behalf of 500 Group.

23. However, on March 29, 2017, Hamid Firoonzia, 500 Group’s outside accountant in
New York, and I received an email from Ted Morris, who for the first time indicated that SWI had
hit a “snag” as it was getting ready to “consummate the deal”. He indicated that he only recently
learned that SWI would have an obligation under Israeli law to pay withholding tax on the $4
million that was characterized in the Settkement Agreement as pre-paid royalties, and that
obligation would be either fifteen or twenty-five percent, depending on the what SWI’s auditors
could get approved. A copy of this email is attached hereto as Exhibit D.

24. I did not understand why this issue was being raised at this late time, but |
understood the problem to be SWI’s issue, and not that of 500 Group. I understood the term
“withholding” in this context to be a euphemism for SWI’s purported tax obligation to the Israeli
government, and not any obligation of 500 Group.

25. Nevertheless, I was alarmed that this belatedly raised tax issue would delay SWI’s
payment of the $10,000,000 under the Settlement Agreement, which was supposed to be paid
within two weeks of its effective date. This precipitated a series of discussions between
representatives of SWI and 500 Group, for settlement purposes only, by email and telephone,

mainly between Mr. Firoonzia and Mr. Morris.
Case 3:17-cv-01765-CSH Document 61-1 Filed 07/31/20 Page 6 of 8

26. 500 Group’s motivation for engaging in these discussion was to assist SWI in
obtaining an exemption for the Israeli Tax Authority (“ITA”) so as to reduce SWI’s purported tax
obligation from twenty-five percent to fifteen percent.

27. In the meantime, neither Mr. Bartone nor any other representative of SWI asked
that 1 delay signing the Settlement Agreement or to agree to amend it in any way. Nor did Mr.
Bartone nor any other representative of SWI attempt to withdraw or void the Settlement
Agreement. Therefore, I signed it on behalf of 500 Group on March 31, 2017. I was in Las Vegas,
Nevada when I signed the Settlement Agreement. At that point I was hopeful that SWI’s purported
tax issue could be resolved quickly and that 500 Group would timely receive the $10,000,000 to
which it was entitled under the Settlement Agreement.

28. However, it ultimately became clear that the purported tax issue would take more
time to resolve and 500 Group decided to forebear from declaring SWI in breach of the Settlement
Agreement for failure to timely make the $10,000,000 for a period of time, as SWI indicated that
its intended tax payment to the ITA would be required to be made at the time it paid 500 Group
the $10,000,000.

29. _ In order to assist SWI, 500 Group agreed to co-retain the accounting firm Ernst &
Young’s Israeli affiliate, EY Israel, to obtain an exemption so that SWI’s purported tax liability to
the ITA would be reduced from twenty-five percent to fifteen percent. My belief was that 500
Group’s assistance in this regard would help expedite SWI’s payment of the $10,000,000 to 500
Group.

30. + While these discussions between the parties were ongoing and we were waiting for
the purported tax issue to be resolved, SWI indicated at some point that it wished to reduce the

payment to 500 Group by the amount of the tax liability. However, neither I nor any other
Case 3:17-cv-01765-CSH Document 61-1 Filed 07/31/20 Page 7 of 8

representative of 500 Group ever agreed or acquiesced to such a reduction in payment. Such
discussions were always for settlement purposes only. 500 Group always intended and expected
to be paid the full $10,000,000 as clearly agreed upon under the Settlement Agreement, without
any reduction for SWI’s purported tax liability.

31. Ultimately the exemption for SWI’s purported tax liability was approved at fifteen
percent, and on or about June 1, 2017, SWI wired the agreed payment under the Settlement
Agreement to 500 Group, splitting the payment into the $1,000,000 earmarked for 500 Group’s
outside counsel, and the balance of $9,000,000 to 500 Group’s bank account.

32. I subsequently learned that SWI had attempted to recall all or part of its wire
transfer after it was made, and that my bank refused to return the payment. However, neither I,
nor any other representative of 500 Group, instructed the bank not to return the funds.

33. Thereafter, SWI began contacting 500 Group by email claiming it had made an
overpayment of $600,000, the amount of its purported tax liability to the ITA, and requested that
500 Group refund that amount to SWI.

34. Upon receipt of these requests, I consulted with legal counsel. Consistent with my
position throughout this ordeal, I had no intention of returning any portion of the money that SWI
had agreed to pay for the purchase of the Patents, and felt it was extremely audacious of SWI to
make such a demand.

35. | Therefore, when I did respond to SWI by email I jokingly asked if they wanted the
$4,000,000 or the $600,000 back. I never intended or expected SWI to take this response
seriously. Nevertheless, ] made it clear that 500 Group would not be refunding any part of the

$10,000,000 payment clearly agreed upon the Settlement Agreement that both parties signed.
Case 3:17-cv-01765-CSH Document 61-1 Filed 07/31/20 Page 8 of 8

36. I subsequently learned that SWI later paid $600,000 to the ITA for its purported tax
liability. I consider that payment to have either been a voluntary act, or confirmation that this

purported tax liability was the responsibility of SWI.

State of Nevada By: lve IY J

County of Clark Paolo Tiramani

Subscribed and sworn to
before me this 31% day of July, 2020.

Oil 7 2

Notary Public Mv
My Commission Expires: \\(KCK\ 28,7024

 

sa GRACE TANG
4 P¥\ Notary Public - State of Nevada
4 PJ Appointment Recorded in Clark County
No; 20-5358-01 - Expires March 28, 2024

  

 

 

 
